Citation Nr: 1742619	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for anemia, to include as a result of exposure to herbicides.

5.  Entitlement to service connection for cataracts, to include as a result of exposure to herbicides.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as a result of exposure to herbicides.

7.  Entitlement to service connection for residuals of multiple cerebrovascular accidents (now characterized as strokes), to include as a result of exposure to herbicides.

8.  Service connection for abnormal kidney function, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1962 to December 1964, with additional service in the Army Reserves. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2010 (prostate cancer, hypertension, diabetes mellitus, type II) and May 2011 (anemia, cataracts, PTSD, stroke, abnormal kidney function) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This case was previously before the Board in October 2013.  In October 2013, the Board reopened the claims of entitlement to service connection for diabetes mellitus, type II, and hypertension, and remanded these reopened claims for further development on the merits.  The October 2013 Board decision also remanded the issue of entitlement to service connection for prostate cancer for further development, and remanded the issues of entitlement to service connection for anemia, cataracts, PTSD, a disability manifested by abnormal kidney functioning, and residuals of multiple cerebrovascular accidents, for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  As the Veteran subsequently perfected an appeal as to these issues, and as these issues were certified to the Board in June 2017, they are properly before the Board.  

In August 2011, the Veteran presented testimony before a Decision Review Officer in support of his claims for service connection for hypertension, diabetes mellitus, type II, and prostate cancer claims.  In June 2013, the Veteran again presented testimony in support of his hypertension, diabetes mellitus, type II, and prostate cancer claims before the undersigned Veterans Law Judge.  Transcripts of these hearing are associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for hypertension, to include as a result of exposure to herbicides, entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides, entitlement to service connection for anemia, to include as a result of exposure to herbicides, entitlement to service connection for cataracts, to include as a result of exposure to herbicides, entitlement to service connection for PTSD, to include as a result of exposure to herbicides, entitlement to service connection for strokes, to include as a result of exposure to herbicides, and entitlement to service connection for abnormal kidney function, to include as a result of exposure to herbicides, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not establish that the Veteran was exposed to tactical herbicide agents during his active service, or that his prostate cancer manifested in service, or that it is otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, VA law and regulations provide that, if a veteran was exposed to a tactical herbicidal agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  See 38 C.F.R. § 3.309 (e).  Section 3.307(d)(6) provides that the term "herbicide agent" (colloquially known as Agent Orange) means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  2, 4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307 (d)(6)(i). 

The Veteran contends that service connection is warranted for prostate cancer.  Specifically, the Veteran has asserted, including in June 2013 testimony before the Board, that his prostate cancer is etiologically related to his active service as due to exposure to tactical herbicides.  In his June 2013 testimony, the Veteran reported that he believed that he was exposed to tactical herbicides at Fort Chaffee, Arkansas from August 5, 1992 to August 22, 1992 during active duty summer camp as he jogged around wooded areas.  He further testified that he was told that there was a relationship as to his prostate cancer and that he also saw a book at the VA that explained Agent Orange use at Fort Chaffee, Arkansas.  Additionally, in August 2011 testimony, before a Decision Review Officer, the Veteran also reported service at Fort Pickett, Virginia, Fort Lee, Virginia, Fort Indiantown Gap, Pennsylvania, Hattiesburg, Mississippi, Fort Gordon, Georgia and Fort Benning, Georgia, and indicated that tactical herbicides may have been used at these locations.  

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has a diagnosed prostate disability.  In this regard, a May 2016 prostate cancer disability benefit questionnaire endorsed a diagnosis of prostate cancer and noted that such was in remission.  The May 2016 VA examiner noted that the Veteran had completed treatment for prostate cancer, or was currently undergoing treatment for prostate cancer, and further identified brachytherapy in 2006.  As the Veteran is acknowledged to have a diagnosed disability of prostate cancer, the issue before the Board becomes whether this disability is a result of his active service.

Turning to the second element of service connection, the Veteran asserts that his diagnosis of prostate cancer is the result of exposure to tactical herbicide agents.  The record does not reflect, and the Veteran does not contend, that he served in Vietnam, Korea, or Thailand or that he had service in the Air Force or Air Force Reserve under circumstances in which he had regular and repeated contact with C-123 aircraft.  As such, the provisions related to presumptive herbicide exposure and special considerations for claims based on herbicide exposure in Thailand on a factual basis are not for application.  See 38 C.F.R. § 3.307 (a)(6)(iii)-(v) and VA Adjudication Procedures Manual, M21-1, IV.ii.1.H.

As described above, at the June 2013 Board hearing, the Veteran testified he had been exposed to tactical herbicides while jogging at Fort Chaffee, Arkansas, in August 1992.  The evidence before the Board does not confirm that such occurred at Fort Chaffee, Arkansas.  However, the Board notes that a June 1992 service record reflects the Veteran was order to annual training in August 1992 and an August 1993 service record reflects active points for the dates of August 12, 1992 to August 28, 1992.  Thus, even assuming arguendo, that the Veteran did indeed have August 1992 Reserve duty training at Fort Chaffee, Arkansas, the evidence still does not reflect the Veteran was exposed to tactical herbicides as a result of any such service.  In this regard, a January 2011 Personnel Information Exchange System (PIES) request stated that there was no record of herbicide exposure for the Veteran.

Additionally, a January 2016 response from the Defense Personnel Records Information Retrieval System (DPRIS) reflected no evidence of tactical herbicide use at Fort Chafee in 1992, and the AOJ prepared a January 2016 Memorandum of Formal Finding indicating exposure to Agent Orange at Fort Chaffee, Arkansas could not be corroborated.  Specifically, the January 2016 response from DPRIS stated that the Department of Defense (DoD) had provided VA Compensation Service with a listing of locations outside Vietnam and the Korean DMZ where tactical herbicides such as Agent Orange were used, tested or stored, but noted the list did not contain names of individuals involved with the tactical herbicides.  The January 2016 DPRIS response further noted that were no references to routine base maintenance activities such as range management, brush clearing, and weed killing as such were accomplished with commercial herbicides on all military bases worldwide, which did not fall under the regulations governing tactical herbicides at 38 CFR § 3 307(a)(6)(i).  Notably, the January 2016 DPRIS response stated that, regarding the Veteran, the DoD list did show that tactical herbicide testing was conducted at Fort Chaffee, Arkansas from December 1966 to October 1967, and tactical herbicides Orange and Blue were tested by personnel from Fort Detrick's Plant Science Laboratory, in coordination with contrast research on formulations by chemical industry and field tests, conducted by personnel from the USDA.  It was reported that University of Hawaii testing of tactical herbicides at Fort Chaffee, Arkansas were completed 24 years prior to the Veteran's service at Fort Chaffee, Arkansas.  The January 2016 DPRIS response stated that was there was no VA presumption or acknowledgement of exposure for remote or secondary contact and no evidence of long term health effects from any such contact and therefore Compensation Service could provide no evidence to support the claim.  

Additionally, a document of undetermined origin, associated with the record in May 2013, noted specific dates in 1967, and at Fort Chaffee, Arkansas during the period from December 1966 to October 1967, in which a comprehensive short term evaluation was conducted by personnel from Fort Derrick's Plant Science Lab, in coordination with contract research on formulations by chemical industry and field tests by USDA and University of Hawaii, which indicated basic, in house, improved desiccants and Orange Blue with DoD involvement.  However, this document is consistent with the findings of the January 2016 DPRIS response, namely that the testing of tactical herbicides at Fort Chaffee, Arkansas was completed decades prior to the Veteran's service at Fort Chaffee, Arkansas, and that there was no VA presumption or acknowledgement of exposure for remote or secondary contact and no evidence of long term health effects from any such contact.  

Although the Veteran has asserted that he was exposed to tactical herbicides at Fort Chaffee, this cannot be corroborated by his military personnel records or any other objective source.  As a layperson, the Veteran is competent to report that which is capable of his lay observation; however, there is no indication that he has the medical or scientific training or expertise to identify herbicides to which he was reportedly exposed during service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are medical in nature); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  In this regard, the Veteran has not reported that he personally sprayed herbicides while he was stationed at Fort Chaffee, Arkansas, nor has he reported any specific basis to identify the herbicides he believes were sprayed. 

As noted above, in August 2011 testimony before a Decision Review Officer, the Veteran also reported service at Fort Pickett, Virginia, Fort Lee, Virginia, Fort Indiantown Gap, Pennsylvania, Hattiesburg, Mississippi, Fort Gordon, Georgia and Fort Benning, Georgia, at which he indicated tactical herbicides may have also been used.  However, he further testified that he did not notice any areas that looked like they had been sprayed or that had turned brown in the middle of summer.  A layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In this case, the record is negative for any evidence that the Veteran was exposed to tactical herbicides other than his own assertions.  As such, the Board finds the service records are more probative and persuasive than the Veteran's lay assertions.  In short, there is no competent and credible evidence indicating that the Veteran was actually exposed to tactical herbicides, as defined by VA, during his military service and service connection for prostate cancer as a result of exposure to herbicides is not warranted. 

Additionally, in a June 2013 medical letter, Nicholas Fleming, MD, stated, in part, that the Veteran was exposed to Agent Orange in the past while on active military duty.  It was further stated, in part, that the Veteran had prostate cancer as an active medical issue, and that this problem had been linked to Agent Orange exposure.  However, Dr. Fleming's letter lacks probative value as it is predicated on an inaccurate premise as the record does not establish in-service tactical herbicide exposure.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Turning to other theories of entitlement, Section 3.303(b) applies only to the chronic conditions listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's prostate cancer is not listed among the chronic diseases that are subject to a presumption of service connection.  Therefore, establishment of service connection based on chronicity or a continuity of symptomatology is not warranted as to this claim.  Furthermore, the evidence does not show, and the Veteran does not contend, that his prostate cancer arose during service or is otherwise related to service on a direct incurrence basis.  The Veteran's service treatment records reveal no diagnoses of, or related to, prostate cancer, or symptoms thereof.  A July 2016 VA examiner further provided an opinion that no particular manifestations of prostate cancer were listed while in military service, thus the examiner opined that, based on this fact, it was less likely than not that the prostate cancer was initially present in service.  Significantly, however, the July 2016 VA examiner further noted it was possible that particular herbicide exposure could later lead to the development of prostate cancer, and that if herbicide exposure was confirmed and/or accepted to be present in military service by the VA, then it would be at least as likely as not that prostate cancer could be linked to military service despite their initial presentation being after service.  However, as discussed in detail above, exposure to tactical herbicides has not been found.  

Furthermore, post service treatment records indicate that the Veteran was not diagnosed with prostate cancer until many years after separation from service.  In a May 2010 Agent Orange examination, the Veteran reported his prostate cancer was diagnosed in 2002 and in June 2013 testimony, Veteran testified his prostate cancer onset in 2001.  The medical evidence of record reflects that the Veteran was diagnosed with prostate cancer in September 2002.  In any event, the evidence reflects that prostate cancer was manifested after any active service, even with consideration of any Army Reserve service ending, at the latest in 1998.  In this regard, an April 1998 service record from the U. S. Army Reserve Personnel Command Date indicated the Veteran would be placed on the retired list on September 5, 1998.  Thus, the preponderance of the evidence is therefore also against a claim for service connection for prostate cancer on a nonpresumptive direct incurrence basis.  

In sum, the Board has reviewed the evidence of record, as well as the pertinent law and regulations, but finds that the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer. Thus, service connection for prostate cancer is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for prostate cancer is denied.


REMAND

Pursuant to the duty to assist, the remaining issues must be remanded for further development.  

Pursuant to the October 2013 Board remand, although service records for the Veteran's U.S. Army Reserve service, which may include any dates until September 1998, have been associated with the claim file, these records do not indicate any specific dates of the Veteran active duty for training (ACDUTRA), or inactive duty training (INACDUTRA) service with the U.S. Army Reserve.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or for injury, but not disease, incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101 (24), 106 (West 2015); 38 C.F.R. § 3.6 (2016).  Such dates are relevant as to the Veteran's claims for service connection for hypertension and diabetes mellitus, type II, as a September 1994 Westgate Family Physicians private medical record reflects diagnoses of diabetes and hypertension are noted in multiple service treatment records, including in a November 1978 Report of Medical Examination.  This evidence indicates the Veteran's claims for service connection for hypertension and diabetes mellitus, type II, should also be addressed on a preexisting basis, as the diagnoses related to such may preexist a period of Reserve service.  Therefore, the Board finds that a remand is also warranted to obtain a medical opinion address these claims on a preexisting basis.  

With respect to the Veteran's remaining claims, in an August 2016 VA Form 9 substantive appeal which perfected the appeal as to the issues of entitlement to service connection for anemia, cataracts, PTSD, strokes and abnormal kidney function, the Veteran specifically requested a video conference hearing before a Veterans Law Judge.  A review of the record does not reflect that a Board hearing has been scheduled, or that the hearing request has been withdrawn, with respect to these issues. 

Thus, the Board finds that the Veteran should be afforded an opportunity to provide testimony at a video conference hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal as to entitlement to service connection for anemia, cataracts, PTSD, strokes and abnormal kidney function.  A remand is required in order to afford the Veteran his clearly requested video conference hearing for these issues.  38 U.S.C.A. § 7107 (West 2015); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to verify the specific dates, and types of service, for all periods of active duty, ACDUTRA and INACDUTRA service with the U.S. Army Reserve, including beginning and ending dates, for the Veteran, from all appropriate sources, including the National Personnel Records Center, the Record Management Center or other appropriate records custodian.  All attempts to obtain this information should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested information.

2.  Thereafter, obtain a medical opinion from an appropriate VA examiner in order to ascertain the nature and etiology of the Veteran's hypertension and diabetes mellitus, type II.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  To assist the examiner in addressing the questions below, the examiner must be provided with the exact dates of all periods of U.S. Army Reserve service by the Veteran, to include periods ACDUTRA and/or INACDUTRA.  The examiner must provide opinions as to:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension and/or diabetes mellitus, type II, is etiologically related to Veteran's active service, to include any documented periods of ACDUTRA and INACDUTRA. 

b.  If, and only if, the examiner offers opinions that the Veteran's hypertension and/or diabetes mellitus, type II, are not at least as likely as not etiologically related to service, then the examiner should also provide an opinion as to whether it is clear and unmistakable (obvious, manifest, or undebatable) that hypertension and/or diabetes mellitus, type II, preexisted any period of active service including any period of ACDUTRA or INACDUTRA.  And if so, is it also clear and unmistakable (obvious, manifest, or undebatable) that such hypertension and or diabetes mellitus, type II, was not aggravated during or by military service, that is, above and beyond the condition's natural progression?  If it is found that hypertension and/or diabetes mellitus, type II, clearly and unmistakably preexisted any period of service, and clearly and unmistakably was not aggravated by such service, the examiner should identify the clear and unmistakable evidence upon which this opinion is based.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

If it is determined that opinion(s) cannot be satisfactorily determined without a clinical examination of the Veteran, such examination should be scheduled with proper notification of such provided to the Veteran.

The examiner must provide a complete rationale for the opinions expressed.

3.  Schedule the Veteran for a video conference hearing before a Veterans Law Judge in accordance with the docket number of his appeal for the issues of entitlement to service connection for anemia, to include as a result of exposure to herbicides, entitlement to service connection for cataracts, to include as a result of exposure to herbicides, entitlement to service connection for PTSD, to include as a result of exposure to herbicides, entitlement to service connection for strokes, to include as a result of exposure to herbicides, and entitlement to service connection for abnormal kidney function, to include as a result of exposure to herbicides.  

Ensure that notice of the hearing is sent to the Veteran's current address.  This notice letter must be documented in the claims file.

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


